Bowles, Justice.
This appeal is from a judgment of Chatham Superior Court entered in favor of appellees, as propounders of the will of Stelios Kelemides, deceased, following a jury verdict. Appellants, caveators of the will, complain that the trial court erred in instructing the jury that there *313must be a total lack or deprivation of reason to make one mentally incapable of making a will.
Argued July 10,1979
Decided September 10, 1979
Rehearing denied September 25, 1979.
Richardson, Chenggis & Constantinides, Robert P. Mallis, for appellants.
Calhoun, Cohen & Associates, John R. Calhoun, Wiseman, Blackburn & Futrell, Hugh P. Futrell, Jr., for appellees.
We find no merit in appellants’ argument. In the absence of a transcript for our consideration on review, we cannot say that the trial court’s charge on the degree of testamentary capacity necessary in this case was erroneous and unauthorized by the evidence. The testator’s sanity was at issue in the case. The trial court’s charge and re-charge were correct statements of the law. Griffin v. Barrett, 183 Ga. 152, 164 (187 SE 828) (1936) and cits; Beman v. Stembridge, 211 Ga. 274, 282 (85 SE2d 434) (1955); Joiner v. Joiner, 225 Ga. 699 (6) (171 SE2d 297) (1969).
Appellees’ motion to award damages and motion to dismiss are denied.

Judgment affirmed.


All the Justices concur.